--------------------------------------------------------------------------------

 
Exhibit 10.8
 

 
FIRST AMENDMENT
 
TO
 
AMENDED AND RESTATED LOCK-UP AGREEMENT
 


This First Amendment (this “First Amendment”) to Amended and Restated Lock-Up
Agreement (the “Restated Original Lock-Up Agreement”), dated as of May 31, 2007,
is by and among New World Brands, Inc., a Delaware corporation (the “Company”),
Qualmax, Inc., a Delaware corporation (“Qualmax”), M. David Kamrat, an
individual (“D. Kamrat”), Jane Kamrat, an individual (“J. Kamrat”), Noah Kamrat,
an individual (“N. Kamrat”), Tracy Habecker, an individual (“T. Habecker” and
together with D. Kamrat, J. Kamrat and N. Kamrat the “Kamrat Family”, and
together with the Kamrat Family and Qualmax, the “Qualmax Holders”), Dr. Selvin
Passen, an individual (“Dr. Passen”), Oregon Spirit, LLC, a Nevada limited
liability company (“Oregon Spirit”), P&S Spirit, LLC, a Nevada limited liability
company (“P&S” and together with Dr. Passen and Oregon Spirit, the “P&S
Holders”).  All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Restated Original Lock-Up Agreement.
 
RECITALS:
 
WHEREAS, on December 29, 2006, the parties entered into an Amended and Restated
Lock-Up Agreement;
 
WHEREAS, the parties recognize with extreme sadness the passing of Sylvia Passen
on March 14, 2007, and the shares of stock of the Company previously owned by
Selvin and Sylvia Passen, TBTE, are now owned by Dr. Passen; and
 
WHEREAS, in relation to that First Amendment to Amended and Restated Stock
Subscription and Share Transfer Agreement of even date herewith among the
Company and P&S Spirit, the parties desire to amend the Restated Original
Lock-Up Agreement as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto desire to amend the Restated Original
Lock-Up Agreement to reflect the aforementioned and certain other changes
thereto as set forth herein:
 
1.           Section 4 of the Restated Original Lock-Up Agreement shall be
deleted in its entirety and replaced with the following: “This Agreement shall
terminate on the earlier to occur of: (a) the mutual agreement by the Qualmax
Representatives and the P&S Representatives hereto; and (b) December 31, 2008.”
 
2.           By execution of this First Amendment, all of the parties to this
First Amendment acknowledge that P&S is contemplating transferring a portion of
the membership interests of P&S to Mark S. Kahan and agree that the transfer of
such interests, if it occurs, shall be permitted notwithstanding anything to the
contrary in the Restated Original Lock-Up Agreement as amended by this First
Amendment, and all of the parties to this First Amendment waive any right that
any of them may have to object to such transfer.
 
3.           The reference to “Selvin and Sylvia Passen, TBTE” in the definition
of “Company Shares” shall be replaced with “Dr. Passen”.
 
 

--------------------------------------------------------------------------------


 
 
 
4.           Except as specifically amended hereby, the Restated Original
Lock-Up Agreement is hereby ratified and confirmed in all respects and shall
remain in full force and effect.
 
5.           To the extent of any inconsistency between the terms of the
Restated Original Lock-Up Agreement and this First Amendment, the terms of this
First Amendment will control.  Each reference in the Restated Original Lock-Up
Agreement to “this Agreement,” “herein,” “hereunder” or words of similar import
shall be deemed to be a reference to the Restated Original Lock-Up Agreement as
amended by this First Amendment, and the Restated Original Lock-Up Agreement as
so amended shall be read as a single, integrated document.


6.           This First Amendment may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Facsimile transmission of any signed
original counterpart and/or retransmission of any signed facsimile transmission
shall be deemed the same as the delivery of an original.  The introductory
Recitals are incorporated into and made a substantive part of this First
Amendment.




[Signature page follows]


 
 
 

 
2

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.


                    COMPANY:


                    NEW WORLD BRANDS, INC.



                    By: /s/ M. David Kamrat           
                    Name: M. David Kamrat
                    Title: CEO




                    QUALMAX HOLDERS:


                    QUALMAX, INC.
 
                    By: /s/ M. David Kamrat           
                    Name: M. David Kamrat
                    Title: CEO



                    /s/ M. DAVID KAMRAT
                    M. DAVID KAMRAT
 
 
                    /s/ NOAH KAMRAT
                    NOAH KAMRAT




                    /s/ JANE KAMRAT
                    JANE KAMRAT




                    /s/ TRACY HABECKER
                    TRACY HABECKER







[signatures continued]


 

 
3

--------------------------------------------------------------------------------





                    P&S HOLDERS:
 
                    P&S SPIRIT, LLC




                    By: /s/ Selvin Passen, M.D.           
                    Name: Selvin Passen, M.D.
                    Title: Manager


                    SELVIN PASSEN, M.D.




                    By: /s/ Selvin Passen,
M.D.                                                      
                    Selvin Passen, M.D.


                    OREGON SPIRIT, LLC




                    By: /s/ Selvin Passen, M.D.           
                    Name: Selvin Passen, M.D.
                    Title:   Manager
 

 
 
 
 
4
 
 
 
 
 
 